Citation Nr: 1048258	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-24 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from May 1942 to December 1945 
and from February 1948 to September 1962 in the Army, and from 
February 1946 to December 1947 in the Navy.  He is a WWII veteran 
who earned the Combat Infantry Badge and was awarded the Purple 
Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in St. Petersburg in April 2007, 
and a transcript of the hearing is associated with his claim 
folder.

The Board remanded the case in July 2007, and again in August 
2009 and June 2010, in an attempt to secure VA treatment records 
and service treatment records of the Veteran's right knee, 
respectively.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has consistently stated that he injured his right 
knee while working at Walter Reed Army Medical Center (WRAMC).  
In June 2004, the Veteran stated that he received right knee 
treatment in January 1956.  Specifically, he stated that "[w]hen 
I was in service I injured my knees when I was in the hospital as 
a scrubb technician.  I banged my knees and received physical 
therapy for a couple weeks."  In August 2005, the Veteran stated 
that he injured his right knee "trying to render assistance to a 
patient." 

Service personnel records show that the Veteran was stationed at 
WRAMC from February 1954 to July 1959.  His MOS was operating 
room specialist.  

In a July 1958 medical history report, the Veteran denied a 
history of a trick or locked knee.  May 1959 STRs establish that 
the Veteran was seen several times for bilateral knee pain.  X-
rays of both knees were normal.  There are diagnoses of strain of 
medial insertion of quad muscle group and probable osteoarthritis 
of the left knee.  Physical therapy was prescribed.  A July 1962 
retirement examination contained a normal clinical evaluation of 
the lower extremities.  The clinician noted that the Veteran was 
treated for osteoarthritis at WRAMC in 1957, but did not specify 
which joint(s) were affected.  

In July 2008, April 2009, and May 2009, the AMC requested the 
WRAMC submit records concerning treatment for the Veteran's right 
knee; no treatment dates were provided.  WRAMC provided a 
negative reply in June 2009.

The Board remanded the case to the AMC/RO in August 2009 in an 
attempt to secure STRs of the Veteran's right knee.  In November 
2009, the RO requested that the NPRC submit any records for right 
knee treatment at the WRAMC in addition to personnel records.  In 
November 2009, the NPRC indicated that it needed dates of 
treatment in order to do a search.  The RO did not ask the 
Veteran for that information or respond to the NPRC, but instead 
obtained a VA examination report and readjudicated the claim, 
denying it.  

The Board remanded the case to the AMC/RO again in June 2010 in 
another attempt to obtain STRs concerning the Veteran's right 
knee.  The Remand Order instructed the AMC/RO to schedule a VA 
examination if any service records showing service treatment for 
right knee problems were obtained. 
 
In a June 2010 letter, the AMC requested that the Veteran 
indicate any other service dates of right knee treatment, by 
month and year for each instance of treatment.  In correspondence 
dated June 2010, the Veteran stated that he injured his right 
knee in June 1959 when he fell on a concrete floor while 
transferring a patient to the operating room.  He claimed that he 
received physical therapy in June and July 1959, and was 
thereafter on limited duty until his separation.  The Veteran 
further stated that he could not afford medical treatment for his 
knee after separation.  Instead, he self-treated with pain 
medication and used a cane during flare-ups.  The Board notes 
that the first post-service evidence of right knee treatment is 
dated May 1977.

In September 2010, the AMC/RO requested that the NPRC submit 
inpatient clinical records for a right knee condition from 
January 1, 1956 to February 28, 1956, and from June 1, 1959 to 
July 31, 1959.  No request was made for records from May 1959.  
There is no written response from the NPRC in the claim file.  It 
appears, however, that the NPRC submitted duplicate copies of  
the previously submitted personnel records. 

A remand is in order because of the lack of complete development 
pertinent to the service treatment reports.  This remand is 
required per Stegall v. West, 11 Vet. App.268 (1998).  RO 
compliance with a remand is not discretionary.  If an RO fails to 
comply with the terms of a remand, another remand for corrective 
action is required. 

An August 2010 VA examination was scheduled as directed by the 
June 2010 Remand Order.  If additional service treatment records 
are obtained, an addendum to this examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	Take the necessary steps to obtain any 
outpatient treatment records, to 
include physical therapy records, from 
January 1, 1956 to February 28, 1956 
and from May 1, 1959 to July 31, 1959, 
for treatment received at the Walter 
Reed Army Medical Center, and 
associate them with the claim file.  A 
copy of any negative response(s) should be 
included in the claim file.  All attempts 
to procure records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect should 
be inserted in the file. 
 
2.	If, and only if, additional STRs showing 
treatment for right knee problems are 
obtained, return the August 2010 
examination report to the examiner who 
conducted it.  Ask the examiner to closely 
review the entire record and determine 
whether the Veteran's right knee 
disability is related to any right lower 
extremity manifestations shown during 
service.

If the examiner who conducted the August 
2010 VA examination cannot be found, or if 
it is determined that another VA 
examination is necessary, schedule the 
Veteran for examination by the appropriate 
medical professional to determine whether 
the Veteran's right knee disability is 
related to any right lower extremity 
manifestations shown during service.  All 
indicated tests and studies should be 
performed.  The claim folder, including 
all newly obtained evidence and a copy of 
this remand, must be sent to the examiner 
for review in conjunction with the 
examination.

All opinions expressed must be supported 
by complete rationale.

3.	Thereafter, readjudicate the Veteran's 
claim in light of any additional evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



